


110 HR 7160 IH: To authorize United States participation in, and

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7160
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. Moore of
			 Wisconsin (for herself, Mr. Frank of
			 Massachusetts, Mr. Israel,
			 and Mr. Shays) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To authorize United States participation in, and
		  appropriations for the United States contribution to, an international clean
		  technology fund, and for other purposes.
	
	
		1.International clean
			 technology fund
			(a)In
			 generalThe Bretton Woods
			 Agreements Act (22 U.S.C. 286–286oo) is amended by adding at the end the
			 following:
				
					64.Clean technology
				fund
						(a)Contribution
				authority
							(1)In
				generalThe Secretary of the Treasury may contribute on behalf of
				the United States $400,000,000 to a fund, as described in subsection (b) (in
				this section referred to as the Clean Technology Fund).
							(2)Limitations on
				authorization of appropriationsFor the contribution authorized by
				paragraph (1), there is authorized to be appropriated not more than
				$400,000,000 for fiscal year 2009.
							(b)RequirementsThe
				requirements of this subsection are as follows:
							(1)AdministrationThe
				Clean Technology Fund is established and administered by the Bank.
							(2)PurposeThe
				purpose of the Clean Technology Fund is to promote accelerated deployment in
				developing countries of technologies that will substantially reduce greenhouse
				gas emissions, by providing funds, primarily through multilateral development
				banks to promising projects in developing countries.
							(3)Coordination
				with the United Nations Framework Convention on Climate Change
								(A)In
				generalThe Clean Technology Fund is required to operate in a
				manner that is fully consistent and supportive of the United Nations Framework
				Convention on Climate Change (in this paragraph referred to as the
				UNFCCC).
								(B)Termination of
				operationsThe Bank is
				required to take necessary steps to conclude the operations of the Clean
				Technology Fund (including by not entering into new agreements for
				contributions to the Clean Technology Fund) on the commencement of operations
				of an international clean technology fund provided for by the UNFCCC, unless
				the outcome of the UNFCCC negotiations indicates otherwise.
								(4)Authority to
				hold undisbursed funds in interest-bearing accountsPending
				disbursement from the Clean Technology Fund of amounts provided under this
				section, the Bank has the authority to hold the amounts in interest-bearing
				accounts of the Clean Technology Fund.
							(5)Limits on
				country access
								(A)Distribution of
				fund resourcesThe Clean
				Technology Fund is prohibited from providing more than approximately 15 percent
				of Fund resources to any 1 country.
								(B)Country
				eligibilityIn order for a country to be eligible for support
				from the Clean Technology Fund, the country must—
									(i)submit to the
				governing body of the Clean Technology Fund an investment plan that will
				achieve substantial reductions in national-level greenhouse gas emissions;
				and
									(ii)in the case of a country classified by the
				Bank as lower middle income or above, based on gross national
				income per capita, contribute, from public funds, an amount equal to 25 percent
				of the cost of any project for which the country seeks assistance from the
				Clean Technology Fund—
										(I)to the project;
				or
										(II)to the Clean
				Technology Fund.
										(6)Project and
				program requirements
								(A)In
				generalSupport from the Clean Technology Fund is required to be
				used to cover the incremental costs of deploying clean energy technologies that
				result in substantial and additional reductions from baseline greenhouse gas
				emissions to the atmosphere.
								(B)Selection
				criteriaSupport from the Clean Technology Fund is required to be
				allocated with the principal objectives of—
									(i)deploying
				zero carbon clean energy technologies, such as electricity
				generation from renewable sources;
									(ii)maximizing
				additional reductions of greenhouse emissions per dollar of support
				provided;
									(iii)catalyzing a
				shift within the host country towards widespread commercial deployment of clean
				energy technologies; and
									(iv)prioritizing clean technology investments
				to proven privately-owned enterprises, preferably small and medium-sized
				enterprises.
									(C)Limitations on
				coal-related projectsThe Clean Technology Fund is prohibited
				from providing support for any new coal-fired electricity generation facility
				unless—
									(i)the facility
				utilizes—
										(I)integrated
				gasification combined cycle or ultrasupercritical technology; or
										(II)another new
				technology (but not subcritical or supercritical technology) with an efficiency
				rating equal to or greater than the efficiency rating of the technologies
				referred to in subclause (I);
										(ii)the facility
				would not use the technology so utilized in the absence of support from the
				Clean Technology Fund; and
									(iii)the facility is
				specifically designed to accommodate retrofitting with carbon capture and
				storage technology when the technology becomes ready for commercial
				deployment.
									(D)DefinitionsFor
				purposes of this paragraph:
									(i)AdditionalThe
				term additional means the extent to which reductions in greenhouse
				gas emissions are incremental to business-as-usual, measured as the difference
				between—
										(I)the baseline;
				and
										(II)net lifecycle
				greenhouse gas emissions resulting from a project or program, including, where
				practicable, effects beyond the physical boundaries of the project but
				associated with the project activity.
										(ii)BaselineThe
				term baseline means the greenhouse gas emissions that would have
				occurred in the absence of a project or program.
									(iii)Clean energy
				technologyThe term
				clean energy technology means an energy supply technology or an
				end-use energy efficiency technology that, as compared with technologies being
				deployed at that time for widespread commercial use in the country
				involved—
										(I)achieves
				substantial reductions in lifecycle emissions of greenhouse gases, calculated
				on an appropriate per unit basis; and
										(II)does not result in
				significant incremental adverse effects on public health or the
				environment.
										(iv)Greenhouse
				gasThe term greenhouse gas means any of—
										(I)carbon
				dioxide;
										(II)methane;
										(III)nitrous
				oxide;
										(IV)sulfur
				hexafluoride;
										(V)a
				hydrofluorocarbon; or
										(VI)a
				perfluorocarbon.
										(7)TransparencyThe
				Bank and the governing body of the Clean Technology Fund shall provide for
				maximum transparency in all aspects of the governance of the Clean Technology
				Fund, including—
								(A)providing for
				broad-based input of stakeholders in the strategic directions, results, and
				impacts of the Clean Technology Fund, including through meetings of interested
				governments, multilateral development banks, United Nations agencies, the
				Global Environment Facility, other multilateral and bilateral climate programs,
				nongovernmental organizations, private sector entities and scientific and
				technical experts;
								(B)in the case of the
				governing body, engaging in an active dialogue with representatives of
				institutions with a mandate to promote investments in clean technology to
				address climate change, including by extending invitations of the institutions
				to attend meetings of the governing body as observers; and
								(C)in the case of the
				Bank, maintaining a clearly identified web site that includes all public
				information or links to information regarding the policies of the Clean
				Technology Fund, projects and programs supported by the Clean Technology Fund,
				minutes of the Trust Fund Committee meetings, annual reports of the Clean
				Technology Fund and other result measurement documents.
								(c)United States
				votes on fund proposals and United States policy on environmental
				assessmentsThe Secretary of
				the Treasury shall—
							(1)direct the United States representative in
				the entity that oversees the operations and activities of the Clean Technology
				Fund to use the voice and vote of the United States to oppose any proposal
				(including any loan, credit, grant, or guarantee) which would result in the
				Clean Technology Fund failing to meet the requirements of subsection (b)(3),
				(b)(5), (b)(6), or (b)(7) of this section; and
							(2)encourage all the multilateral development
				banks to apply environmental assessment procedures similar to those described
				in section 1307 of the International Financial Institutions Act (22 U.S.C.
				262m–7) in their consideration and implementation of Clean Technology Fund
				proposals.
							(d)Coordination
				with the International Clean Energy FoundationThe Secretary of
				the Treasury shall seek to ensure that the duties and activities of the Clean
				Technology Fund are complementary to the duties and activities of the
				International Clean Energy Foundation as established by section 922 of the
				Energy Independence and Security Act of 2007 (42 U.S.C.
				17352).
						.
			(b)Report to the
			 CongressWithin 180 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of the Treasury shall submit to the Congress a report on the
			 operations of any fund to which amounts made available under section 64 of the
			 Bretton Woods Agreements Act are provided, including a description of—
				(1)any projects for
			 which amounts have been disbursed from the fund;
				(2)the effects
			 expected by the Secretary of each such project (or, in the case of a project
			 which has been implemented, the effects of the project) on the overall
			 greenhouse gas emissions from the country in which the project is being carried
			 out;
				(3)the criteria and
			 methodology used to determine the eligibility of proposed projects for funding
			 from the fund;
				(4)the progress made
			 in commencing operations of the fund, including any remaining obstacles to the
			 operations; and
				(5)any project for which amounts have been
			 disbursed from the fund which support coal or coal-related technologies, and a
			 justification for support for the project from the fund, including a
			 description of—
					(A)the
			 transformational nature of the project;
					(B)how the project is
			 consistent with the national low carbon strategy of the country
			 involved;
					(C)the degree to
			 which the project reduced greenhouse gas emissions; and
					(D)the degree to
			 which the technology was a higher-cost technology relative to other available
			 technologies.
					(c)Sense of the
			 CongressIt is the sense of the Congress that small and
			 medium-sized enterprises—
				(1)are an important
			 source of technological innovation and economic development globally;
				(2)can and should
			 play an important role in the dissemination and implementation of innovative
			 clean technologies in developing countries; and
				(3)should be
			 supported through any fund referred to in subsection (b).
				2.Expansion of
			 climate change mitigation activities of, and use of greenhouse gas accounting
			 by, the multilateral development banksTitle XIII of the International Financial
			 Institutions Act (22 U.S.C. 26m—262m–7) is amended by adding at the end the
			 following:
			
				1308.Expansion of
				climate change mitigation activities of, and use of greenhouse gas accounting
				by, the multilateral development banks
					(a)Use of
				greenhouse gas accountingThe
				Secretary of the Treasury shall seek to ensure that each multilateral
				development bank (as defined in section 1701(c)(4)) adopts and implements
				greenhouse gas (GHG) accounting in analyzing the benefits and costs of
				individual projects (excluding those with de minimus greenhouse gas emissions)
				for which funding is sought from the bank.
					(b)Sense of the
				CongressIt is the sense of the Congress that adopting and
				implementing GHG accounting includes—
						(1)calculating net
				GHG flows;
						(2)establishing
				uniform calculation techniques, with provision for modification as professional
				standards evolve;
						(3)making public the
				calculation techniques and the calculations;
						(4)measuring GHG
				emissions of individual projects, and considering global social costs of the
				emissions when evaluating the economic costs and benefits of the projects;
				and
						(5)performing GHG
				accounting for each project.
						(c)Expansion of
				climate change mitigation activitiesThe Secretary of the
				Treasury shall work to ensure that the multilateral development banks (as
				defined in section 1701(c)(4) of the International Financial Institutions Act)
				expand their activities supporting climate change mitigation by—
						(1)expending support
				for energy efficiency and renewable energy investments;
						(2)reviewing all
				proposed infrastructure investments to ensure all opportunities for integrating
				viable energy efficiency measures have been considered; and
						(3)increasing their
				dialogue with developing country governments on analysis and policy measures
				needed for low-carbon-emission economic development, including on reforms
				needed to promote private sector engagement in renewable and energy efficiency
				investments, and integrate low-carbon-emission economic development objectives
				into multilateral development bank country strategies.
						(d)Report to
				CongressWithin 1 year after the date of the enactment of this
				section, and annually thereafter, the Secretary of the Treasury shall submit to
				the Committee on Financial Services of the House of Representatives and the
				Committee on Foreign Relations of the Senate a report on the status of efforts
				to implement this
				section.
					.
		
